[Cite as State v. Saunders, 2017-Ohio-901.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               SCIOTO COUNTY

STATE OF OHIO,                 :    Case Nos. 16CA3728
                               :                16CA3729
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
JEROME SAUNDERS,               :
                               :
     Defendant-Appellant.      :    Released: 03/13/17
_____________________________________________________________
                          APPEARANCES:

Jerome Saunders, Nelsonville, Ohio, Pro Se Appellant.

Robert Shawn Stratton, Portsmouth, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, Portsmouth, Ohio, for
Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Jerome Saunders appeals his convictions and sentences for

possession of cocaine and tampering with evidence in the Scioto County

Court of Common Pleas. Appellant's counsel has advised the Court that he

has reviewed the record and can find no meritorious claim for appeal. As a

result, Appellant's counsel has moved to withdraw under Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Although counsel suggests

that no arguable, non-frivolous issues of reversible error exist, he does set
Scioto App. Nos. 16CA3728 and 16CA3729                                             2

forth one potential assignment of error as to whether the trial court erred in

denying Appellant’s motion to suppress. Appellant has also filed a pro se

brief raising one assignment error, which contends that the trial court’s

denial of his motion to suppress was contrary to law as there was no

reasonable, articulable suspicion to stop his vehicle.

      {¶2} Having reviewed the record, we find the trial court failed to

dispose of the first count of the indictment charging Appellant with

trafficking in cocaine, resulting in the lack of a final appealable order for us

to review. Accordingly, we dismiss the appeal.

                                    FACTS

      {¶3} On September 16, 2014, Appellant, Jerome Saunders, was

indicted in Scioto County, Ohio, for one count of trafficking in cocaine, a

felony of the first degree in violation of R.C. 2925.03(A)(2) and (C)(4)(f),

one count of possession of cocaine, a felony of the first degree in violation

of R.C. 2925.11(A) and (C)(4)(e), and one count of tampering with

evidence, a felony of the third degree in violation of R.C. 2921.12(A)(1) and

(B). The trial court found Appellant guilty on counts two and three,

sentenced Appellant to agreed consecutive sentences totaling seven years,

yet failed to address count one for trafficking in cocaine. Based upon the

record before us, which does not include transcripts of the hearings held
Scioto App. Nos. 16CA3728 and 16CA3729                                        3

below, it does not appear the State moved to dismiss count one at any stage

of the proceeding.

                POTENTIAL ASSIGNMENT OF ERROR

“I.   THE TRIAL COURT ERRED IN DENYING APPELLANT
      SAUNDERS’ MOTION TO SUPPRESS.”

                     PRO SE ASSIGNMENT OF ERROR

“I.   THERE WAS NO REASONABLE ARTICULABLE SUSPICION
      TO STOP APPELLANT’S VEHICLE AND THEREFORE THE
      TRIAL COURT’S DECISION TO OVERRULE APPELLANT’S
      MOTION TO SUPPRESS WAS CONTRARY TO LAW.”

                                  ANDERS

      {¶4} In this case, appellate counsel filed an Anders brief and a motion

for leave to withdraw. In State v. Lester, 4th Dist. Vinton No. 12CA689,

2013-Ohio-2485, ¶ 3, we discussed the pertinent Anders requirements:

      “In Anders, the United States Supreme Court held that if
      counsel determines after a conscientious examination of the
      record that the case is wholly frivolous, counsel should so
      advise the court and request permission to withdraw. Counsel
      must accompany the request with a brief identifying anything in
      the record that could arguably support the appeal. Anders at
      744. The client should be furnished with a copy of the brief and
      given time to raise any matters the client chooses. Id. Once
      these requirements are met, we must fully examine the
      proceedings below to determine if an arguably meritorious
      issue exists. Id. If so, we must appoint new counsel and decide
      the merits of the appeal. Id. If we find the appeal frivolous, we
      may grant the request to withdraw and dismiss the appeal
      without violating federal constitutional requirements or may
      proceed to a decision on the merits if state law so requires.” Id.
Scioto App. Nos. 16CA3728 and 16CA3729                                           4

                             LEGAL ANALYSIS

      {¶5} “Ohio courts of appeals possess jurisdiction to review the final

orders of inferior courts within their district.” Portco, Inc. v. Eye Specialists,

Inc., 173 Ohio App. 3d 108, 2007-Ohio-4403, 877 N.E.2d 709, ¶ 8 (4th

Dist.); citing Section 3(B)(2), Article IV, Ohio Constitution and R.C.

2501.02. “In a criminal matter, if a trial court fails to dispose of all the

criminal charges, the order appealed from is not a final, appealable order.”

State v. Robinson, 5th Dist. Stark No. 2007 CA 00349, 2008-Ohio-5885,

¶ 11-12; citing State v. Coffman, 5th Dist. Delaware No. 06CAA090062,

2007-Ohio-3765 and State v. Goodwin, 9th Dist. Summit No. 23337, 2007-

Ohio-2343. Such an interlocutory order is not subject to appellate review.

State v. Smith, 4th Dist. Highland No. 10CA13, 2011-Ohio-1659, ¶ 5.

      {¶6} Here, there is nothing in the record before us that indicates the

trial court disposed of count one. As the record is devoid of any disposition

as to count one, it remains pending. Thus, the trial court's judgment entry

finding Appellant guilty of counts two and three and sentencing him to

prison is not a final appealable order. Accordingly we have no jurisdiction

to review Appellant’s potential or pro se assignments of error and we

dismiss the instant appeal. State v. Grube, 4th Dist. Gallia No. 10CA16,

2012-Ohio-2180, ¶ 6.
Scioto App. Nos. 16CA3728 and 16CA3729                   5

                                         APPEAL DISMISSED.
Scioto App. Nos. 16CA3728 and 16CA3729                                          6

                           JUDGMENT ENTRY

      It is ordered that the APPEAL BE DISMISSED and costs be assessed
to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J. & Abele, J.: Concur in Judgment and Opinion.

                                        For the Court,

                                 BY: _________________________
                                     Matthew W. McFarland, Judge

                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.